Citation Nr: 0633079	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right (dominant) 
shoulder strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for cervical spine 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from April 1992 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
requested increased ratings.  The veteran subsequently 
relocated to the jurisdiction of the Atlanta, Georgia RO, 
which currently exercises jurisdiction of the claims file.

The veteran indicated on his September 2003 Substantive 
Appeal that he wanted a hearing before a Veterans Law Judge 
at the RO, which a July 2004 RO letter informed him was 
scheduled for August 23, 2004.  In a July 2004 statement, he 
withdrew his request for a hearing.  See 38 C.F.R. § 20.702 
(2006).

In February 2005, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's right (dominant) shoulder disability 
manifests with full range of motion, and no evidence of 
tenderness, tendonitis, or external or internal impingement 
syndrome.  Subjective symptoms are attributed to the 
neurological impairment of the cervical spine disability.

3.  The veteran's cervical spine disability is manifested by 
slight limitation of motion with a combined range of motion 
well in excess of 170 degrees and forward flexion to 40 
degrees, cervical radiculopathy of C5-C6 and C6-C7, and 
neuritis neuralgia of C5-C6, C6-C7 nerve roots, with 
parasthesias affecting the right shoulder, right arm, right 
forearm, and right hand and no radiculopathy on the left.  
There is no evidence of incapacitating episodes.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 10 percent for 
right (dominant) shoulder strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2006).

2.  The requirements for a rating of 10 percent for 
orthopedic manifestations of cervical spine strain have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5290, 
5293, 5237 (2002 & 2006).

3.  The requirements for a separate rating of 20 percent for 
mild neuritis neuralgia of the right upper radicular group, 
major side have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.124a, Diagnostic 
Codes 5237, 8610 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006), and codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), requires VA to provide certain notice and assistance 
to claimants.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  However, a deficiency in the timing of VCAA 
notice is generally not prejudicial to a claimant.  Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).

In this case, in letters of March 2002 and March 2005, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of and to submit any further evidence that was 
relevant to the claim.  Because service connection has been 
established, the first three Dingess elements are 
substantiated and further notice as to those elements is not 
required.

As just discussed the veteran received notice as to the 
establishment of a rating.  He did not receive notice as to 
effective dates, but no effective dates are being set in this 
decision.  Lack of notice on that element is therefore not 
prejudicial.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, and 
private treatment records from the providers identified by 
the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain.  Further, there is no 
additional notice that should be provided.  There has been a 
complete review of all the evidence without prejudice to the 
veteran.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was involved in a motor vehicle 
accident in July 1993 while he was in active service.  He 
subsequently developed shoulder and cervical spine symptoms, 
and he was diagnosed with cervical muscle strain with no 
neurological involvement.  A May 1996 rating decision granted 
service connection for right shoulder strain and cervical 
muscle strain.

Right (dominant) shoulder.  Disabilities of the shoulder and 
arm are rated under Diagnostic Codes 5200 through 5203.  A 
distinction is made between major (dominant) and minor upper 
extremities for rating purposes.  In the instant case, the 
veteran's service medical records and the August 2005 VA 
examination report reflect that he is right handed, which 
means that his right shoulder is the dominant shoulder.  His 
right shoulder is currently rated under Diagnostic Code 5201-
5021 for myositis, which is rated on the basis of limitation 
of motion of the affected part as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5021.  A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation.  See 38 C.F.R. § 4.27.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 38 C.F.R. § 4.71a, 
Code 5003.

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated. 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

Limitation of motion of the arm is rated under Diagnostic 
Code 5201.  A 20 percent evaluation is warranted for 
limitation of motion of the major arm when motion is possible 
to the shoulder level.  Limitation of motion to midway 
between the side and shoulder level warrants a 30 percent 
evaluation.  A 40 percent evaluation for limitation of motion 
of the major arm requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a.

The normal range of motion of the shoulder is forward 
elevation (flexion) of 0 to 180 degrees; abduction of 0 to 
180 degrees, external rotation of 0 to 90 degrees and 
internal rotation of 0 to 90 degrees.  38 C.F.R. § 4.71, 
Plate I.  

Other diagnostic codes provide for higher evaluations on the 
basis of impairment of the head of the humerus with loss of 
the head (flail shoulder); nonunion (false flail joint), 
fibrous union, recurrent dislocation, malunion with 
deformity; and impairment of the clavicle or scapula with 
dislocation or nonunion with loose movement.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, 5202 (2006).

The March 2002 examination report reflects that the veteran 
related that he worked for the Postal Service, and that he 
experienced pain when he sorted mail.  He also reported some 
weakness and stiffness.  On a scale of 1 to 10, he assessed 
his right shoulder pain as 2/10, and his weakness was 
secondary to pain.  He denied any redness, heat, instability, 
giving way, or locking.

The veteran's right shoulder exhibited flexion from 0 to 160 
degrees, abduction of 0 to 170 degrees, and internal and 
external rotation of 0 to 90 degrees.  X-rays showed an 
intact normal right shoulder.  Neurological findings were 
normal.

The examiner diagnosed chronic right shoulder strain with 
residuals of reduced range of motion.  The examiner observed 
that, in light of the absence of painful motion, weakness, 
and fatigability, as well as the absence of incoordination 
and instability, there was no objective evidence that 
repetitive range of motion over a period of time would 
significantly limit the veteran's functional ability or 
result in further loss of range of motion.

At the August 2005 examination, the veteran complained of 
dull pain that seemed to be aggravated when his arm hung 
down.  Physical examination did not reveal any specific point 
of tenderness to palpation, either in the anatomic location 
or long head of the biceps or the subcromial space.  Range of 
motion was full in all spheres.  O'Brien, Yergason, and drop-
arm tests were all negative, which reflected that the veteran 
did not present any impingement syndrome, biceps tendonitis, 
or any clinical evidence of sprain, strain, or rupture of the 
rotator cuff.  No instability of the right glenohumeral joint 
was noted.

The ranges of right shoulder elevation (or flexion) and 
abduction were to 180 degrees.

Repetitive action of all ranges of motion against gravity, 
resistance, and active and passive range of motion failed to 
reveal any increased pain, fatigue, weakness, or lack of 
endurance.  The examiner observed that examination of the 
veteran's right shoulder failed to reveal any disability 
which could be caused by dislocation, malunion, fibroid 
union, nonunion or any other bony abnormality, and that he 
believed that the severity of the symptoms related by the 
veteran were directly related to the neurological impairment 
caused by his cervical spine disability.

In light of these findings, there is no factual basis on 
which to find that the veteran's right (dominant) shoulder 
disorder meets or approximates a rating higher than his 
current 10 percent evaluation.  38 C.F.R. § 4.3, 4.7, 4.40, 
4.45, 4.59 4.71a, Diagnostic Code 5201-5021.

Cervical spine.  The criteria for rating spine pathology were 
changed twice after receipt of the veteran's claim.  The 
January 2004 supplemental statement of the case informed him 
of both changes, and the RO considered his claim under all 
versions of the rating criteria.  Thus, the Board may do 
likewise.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000)

The oldest version of the rating criteria did not have a 
specific diagnostic code for cervical spine strain.  
38 C.F.R. § 4.71a (2002).

The oldest version of the rating criteria evaluated 
intervertebral disc disease as 10 percent disabling when 
mild, 20 percent disabling when moderate with recurring 
attacks, 40 percent disabling when severe with recurring 
attacks and intermittent relief; and 60 percent disabling 
when pronounced  with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurologic findings 
appropriate to the site of a diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

The March 2002 rating decision rated the veteran's cervical 
spine condition under Diagnostic Code 5290 for limitation of 
motion of the cervical spine.  Under those criteria, a 10 
percent rating is assigned for slight limitation of motion, a 
20 percent rating is assigned if there is moderate limitation 
of motion, and a 30 percent rating is assigned if there is 
severe limitation of motion.  38 C.F.R. § 4.71a (2002).

On September 23, 2002 the rating criteria for intervertebral 
disc syndrome were changed.  The criteria for the remaining 
spine disorders, however, were not affected.  

Under the revised criteria intervertebral disc disease would 
be rated on the basis of incapacitating episodes, defined as 
a period of acute signs and symptoms requiring bedrest 
prescribed by a physician, or on the basis of its neurologic 
and orthopedic manifestations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Notes 1 & 2 (2003).

The current rating criteria for spine pathology became 
effective on September 26, 2003.  In addition to the changes 
in the way spine pathology is rated, the current criteria 
provided specific standards for spine range of motion, see 38 
C.F.R. § 4.71a, Plate V (2006), and changed the Diagnostic 
Codes designation as well.  See Diagnostic Codes 5235-5243 
(2006).  

The criteria for rating intervertebral disc disease were not 
changed, but those criteria were moved to Diagnostic Code 
5243.  A General Formula for Rating Diseases and Injuries of 
the Spine (General Formula) was adopted for rating all back 
disabilities other than intervertebral disc disease.  

Under the General Formula, a 10 percent rating was provided 
when combined range of motion of the cervical spine was 
greater than 170 degrees but not greater than 335 degrees or 
where there was muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or there was vertebral body fracture with loss of 50 
percent or more of height.  38 C.F.R. § 4.71a (2006).

The General Formula provides a 20 percent evaluation when the 
combined range of motion of the cervical spine is not greater 
than 170 degrees, or muscle spasm severe enough to result in 
altered gait, or abnormal spinal contour.  Id.

A 30 percent rating under the General Formula requires 
limitation of forward flexion of the cervical spine to 15 
degrees or less or favorable ankylosis of the entire cervical 
spine.  Id.

The General Formula also provides for rating the orthopedic 
and neurologic manifestations of any disability separately.  
Normal forward flexion, extension and lateral bending of the 
cervical spine are each defined as being from 0 to 45 
degrees.  Normal rotation is defined as being from 0 to 80 
degrees.  38 C.F.R. § 4.71a, General Formula, Notes 1, 2 
(2006)

The March 2002 examination report reflects that the veteran 
reported neck pain in the posterior of the muscles of his 
trapezius, which he assessed as 8/10, and that the muscles 
frequently would knot.  Examination revealed slight 
tenderness to palpation of the trapezius bilaterally.  Range 
of motion on forward flexion was 0 to 50 degrees, lateral 
flexion 0 to 40 degrees on the left and 0 to 45 degrees on 
the right, and rotation 0 to 75 degrees bilaterally.  

Head strength to rotation was 5/5 bilaterally, as were 
flexion and rotation.  Cervical spine X-rays were interpreted 
as showing a normal cervical spine.

The examiner noted the presence of muscle tightness and 
slight tenderness on palpation provided objective evidence of 
the veteran's subjective complaints of pain.  The examiner 
also noted that, based on the clinical findings, flare-ups 
would result in an additional 5 to 10 degree loss of range of 
motion due to significant further pain/myalgia.  The 
diagnosis was chronic neck strain of the trapezius muscles 
bilaterally.

As the examiner noted, the findings were consistent with the 
history of the veteran's disability.  This is borne out by an 
October 2001 private report, which reflects that examination 
revealed good active range of motion, with some stiffness in 
the right paraspinous musculature from approximately C2-C6 on 
extreme forward flexion.  Neurological examination, however, 
revealed the upper extremities to be intact with good motor 
function.

The veteran was involved in another motor vehicle accident in 
March 2003 which aggravated his disability.  An August 2003 
private report reflects that examination revealed that range 
of motion of the cervical spine and all extremity joints of 
motion were normal.  The examiner noted that the veteran was 
hypertonic in the cervical paraspinal muscles.

The examiner at the August 2005 examination, however, found 
the veteran's cervical spine disability to be manifested by 
neurologic as well as orthopedic symptomatology.  The report 
reflects that the veteran complained of neck pain which 
radiated into the posterior aspect of his right shoulder, 
which was aggravated by the pulling, pushing, and lifting 
required of his job as a postal worker.

Inspection of the neck revealed a straight cervical spine 
with a mild antalgic posture due to spasticity of the 
paravertebral muscles and sternocleidomastoid muscles, 
especially on the right.  Upon palpation, there was 
spasticity affecting the paravertebral muscle of the cervical 
spine, especially at the base, with radiation to the 
interscapular space, the trapezius muscle, and the 
supraspinatus muscle, especially of the right shoulder.  
Range of motion was 0 to 40 degrees for both forward flexion 
and extension.  Lateral bending was 0 to 45 degrees 
bilaterally, and rotation was 0 to 70 degrees bilaterally.  
The examiner observed that repetitive range of motion met 
with increased pain and spasticity, fatigability, and lack of 
endurance but no decrease in the range of motion.

Neurological examination of the upper extremities revealed 
slight decrease in the dermatomal distribution of the 
sensations at the level of C6-C7 and C5-C6.  Muscle tone was 
essentially normal, there was no atrophy identified, and 
strength of the right upper extremity was 4/5.  Reflexes were 
2+ and equal bilaterally.   The examiner rendered a diagnosis 
of cervical radiculopathy of C5-C6 and C6-C7 and neuritis 
neuralgia of C5-C6 and C6-C7 nerve roots, with parasthesias 
affecting the right shoulder, right arm, right forearm, and 
right hand.

The examiner opined that the findings on the examination were 
related to the veteran's service-connected disability, and 
that if the radiculopathy persisted, the veteran would 
develop muscle weakness and atrophy in the dermatomal 
distribution of C5-C6 and C6-C7, which is not currently 
present.

In light of the fact of the date the veteran's claim has been 
pending since before September 23, 2002, he is entitled to 
consideration under all the rating criteria in effect since 
that time.  

The symptoms of intervertebral disc syndrome include 
radiating numbness, pain, and mild spasm.  While the findings 
at the August 2005 examination included spasm and radiating 
pain, the veteran had normal muscle strength, and reflexes. 
Given the absence of any degenerative disease, the degree of 
muscle spasm, and the other normal findings, to include 
normal muscle strength and pain-free range of motion, the 
Board cannot find that his cervical spine symptomatology 
meets or approximates severe or pronounced intervertebral 
disc syndrome, especially in light of his ability to work 
full time.  The findings of muscle spasm and radiating pain 
would approximate the criteria for a 20 percent evaluation 
for moderate intervertebral disc syndrome if rated under 
Diagnostic Code 5293 in effect prior to September 23, 2002.  
38 C.F.R. § 4.7.  

The August 2005 examination report reflects that the veteran 
had not experienced any incapacitating episodes.  Thus, his 
cervical spine pathology must be rated on the basis of his 
chronic orthopedic and neurological symptomatology, if rated 
under the criteria effective September 23, 2002.  

As already discussed, his primary orthopedic pathology is 
limitation of motion.  

The range of motion reported on the 2002 examination would 
not meet the current criteria for more than a 10 percent 
rating, even taking into account the additional limitation 
estimated during flare ups.  Similarly, the ranges of motion 
reported on the 2005 examination do not meet the current 
criteria for more than a 10 percent rating.  The most recent 
examination revealed no additional limitation of motion due 
to pain, fatigability, or instability, and reported no 
additional limitation during flare ups.

The fact that the veteran does not meet the criteria for more 
than a 10 percent rating under the newest criteria indicates 
no more than slight limitation of motion under the oldest 
version of the rating criteria.  38 C.F.R. § 5290, Diagnostic 
Code 5290 (2003).  At all times during this appeal he has had 
a most of the normal ranges of cervical spine motion.

There is no evidence to support a higher rating on the basis 
of ankylosis or fracture of the cervical spine.  See 
Diagnostic Codes 5285, 5286, 5287 (2002).

The findings at the August 2005 examination also included 
neurological symptoms of radiating pain into the right arm 
and slight decreased sensation at the C5-C6 and C6-C7 levels.  
The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2006).  

When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  Id.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2006)

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2006),

The upper radicular peripheral nerve group impacts all 
shoulder and elbow movements.  Complete paralysis of the 
upper radicular group is manifested by the loss of all 
shoulder and elbow movements, or they are severely 
restricted.  Hand and wrist movements are not affected.  
Diagnostic Code 8510.  Complete paralysis of the upper 
radicular group on the major (dominant) side warrants a 70 
percent evaluation, and 60 percent for the minor side.  
38 C.F.R. § 124a, Diagnostic Codes 8610, 8710.  Mild 
incomplete paralysis of the upper radicular group on the 
major or minor side warrants an evaluation of 20 percent.  
Moderate incomplete paralysis of the major side warrants an 
evaluation of 40 percent and 30 percent for the minor side.  
Severe incomplete paralysis of the major side warrants an 
evaluation of 50 percent and 40 percent for the minor side.  
Id.

The only symptomatology found at the August 2005 examination 
was a slight decrease in the dermatomal distribution at C5-C6 
and C6-C7.  The examiner specifically found that muscle tone 
and strength were normal, and there was no atrophy.  Those 
findings are confirmed by the clinical findings on 
examination of the veteran's right shoulder, which manifested 
full range of motion, strength, and tone.  The veteran's only 
neurological symptom is loss of sensation, and slight loss at 
that.  Thus, the Board finds that, at most, the neuralgia and 
neuritis of his cervical spine condition approximates mild 
incomplete paralysis of the upper radicular group and a 20 
percent evaluation for his chronic neurological symptoms of 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (September 23, 2002), §§ 4.3, 4.7, 4.124a, 
Diagnostic Codes 8610, 8710 (2006).

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's cervical spine disorder more nearly 
approximates the criteria for a 10 percent evaluation for its 
orthopedic manifestations based on limitation of motion, and 
a 20 percent rating for neuritis of his upper radicular 
group, for chronic neurological symptoms, and that those 
evaluations adequately compensate him for this functional 
loss due to his pain, weakness, and fatigability on 
repetitive use.  38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 
4.59 (2006), § 4.71a Diagnostic Codes 5290, 5293 (September 
23, 2002), § 4.124a, Diagnostic Codes 8610, 8710 (2006).

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

The veteran has reported problems at work caused by the 
service connected neck disability, but the 2002 examination 
showed he missed only one day of work, and the 2005 
examination did not report any days of lost work.  The 
veteran has not described any loss of income or employment 
opportunities.  The Board, therefore, find that marked 
interference with employment is not shown.  There have been 
no reports of recent hospitalization.  Accordingly, referral 
for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for right 
(dominant) shoulder strain is denied.

Entitlement to an evaluation of 10 percent for the orthopedic 
manifestations of cervical spine strain and an evaluation of 
20 percent for the neurologic manifestation of cervical spine 
strain is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


